internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-113589-98 date date legend purchaser partner a partner b seller target date a date b date c date d date e plr-113589-98 date f x taxable_year purchaser’s company official outside tax professionals authorized representatives business x dear plr-113589-98 this responds to your undated letter that was received on date requesting on behalf of the taxpayers identified above an extension of time under sec_301_9100-1 through of the procedure and administration regulations to make two elections first purchaser is requesting an extension to make a late election under sec_301_7701-3 to be treated as an association effective as of date b the entity classification election second purchaser and seller are requesting an extension to make a late sec_338 election under sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations the sec_338 election with respect to purchaser's acquisition of the target stock on date c the material information is summarized below purchaser a domestic entity was formed as a limited_liability partnership on date a and has two partners ie partner a and partner b purchaser has a calendar taxable_year and uses the accrual methods_of_accounting target was an s_corporation within the meaning of sec_1361 was wholly owned by seller an individual and was engaged in business x target had a calendar taxable_year and used the cash_method_of_accounting purchaser was formed for the purpose of acquiring target the intent was to make an election to have purchaser classified as a corporation and then make an election under sec_338 with respect to purchaser's acquisition of target on date c purchaser target and seller entered into a stock purchase agreement for purchaser to acquire all of seller's target stock also on date c purchaser acquired all of the seller's target stock pursuant to the stock purchase agreement for cash in a fully taxable transaction it is represented that purchaser was not related to seller within the meaning of sec_338 and purchaser's acquisition of target stock qualified as qualified_stock_purchase as defined in sec_338 the entity classification election was due on date d in order to be effective as of date b on date f which is after the due_date for the entity classification election purchaser’s company official seller outside tax professionals and authorized representatives discovered that the entity classification election had not been filed this failure caused purchaser to be treated as a partnership for federal tax purposes in order to qualify to make a sec_338 election purchaser must be classified as an association_taxable_as_a_corporation as of date b the day before date c the date purchaser acquired the target stock the sec_338 election was due on date e but it was not filed because purchaser had not filed the entity classification election the due_date of which by then had already expired the period of limitations on assessment under sec_6501 has not expired for purchaser's target's or seller's taxable years in which the acquisition sale of target was consummated the taxable_year in which the entity classification election and sec_338 election should have been filed or for any taxable_year s that would plr-113589-98 have been affected by the entity classification election and or sec_338 election had one or both been timely filed sec_301_7701-4 provides that the fact that an organization is technically cast in the trust form will not change the real character of the organization if the organization is more properly classified as a business_entity under sec_301_7701-2 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under b or an eligible_entity may elect its classification for federal tax purposes elections are necessary only when an eligible_entity chooses to be classified initially as other then the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides that unless the entity elects other wise a domestic eligible_entity is a partnership for federal tax purposes if it has two or more members sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the appropriate service_center under sec_301 c iii this election will be effective on the date specified by the entity on form_8832 the date specified on form_8832 cannot be more than days prior to the date on which the election is filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 a relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporation to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the plr-113589-98 proceeds in complete_liquidation sec_1_338_h_10_-1 the sale of the stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for target only if its is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 provides that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 or form 8023-a in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 or form 8023-a provide that if a sec_338 election must be made jointly by the purchasing_corporation and the common parent of the selling_consolidated_group or selling affiliate or s_corporation shareholders the instructions provide that the form must be signed by each person authorized to act on behalf of each corporation and if it made for an s_corporation it must be signed by each s_corporation shareholder who sells target stock in the qualified_stock_purchase the instructions further provide that the signatures dates and titles if applicable of those persons must be provided in a signature attachment and they provide specific details as to the preparation of the signature attachment and its attachment to form_8023 or form 8023-a sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets sec_1_338_h_10_-1 provides that old target is treated as if while owned by the selling s_corporation shareholders it distributed all of its assets in complete_liquidation it target is an s_corporation immediately before the acquisition_date nothing in this section prevents a holder of target stock from taking deemed sale gain into account under sec_1366 and sec_1367 see sec_331 or sec_332 for gain_or_loss recognized by the old target shareholders as a result of the deemed liquidation under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and plr-113589-98 granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the entity classification election and the sec_338 election is fixed by the regulations ie sec_301_7701-3 and sec_1_338_h_10_-1 respectively therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser to make the entity classification election and for purchaser and seller to make the sec_338 election provided purchaser and seller show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser’s company official seller outside tax professionals and authorized representatives explain the circumstances that resulted in the failure to timely file the entity classification election and the sec_338 election the information also establishes that tax professionals were responsible for the elections that seller and purchaser relied on them to timely make the elections and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that purchaser and seller have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301 -1 until days from the date_of_issuance of this letter for purchaser to make an entity classification election under sec_301_7701-3 to be treated as a corporation for federal_income_tax purposes effective as of date b and for purchaser and seller to made a sec_338 election with respect to purchaser's acquisition of the stock of target on date c as described above the above extension of time is conditioned on the taxpayers’ seller's purchasers’ and target’s tax_liability if any being not lower in the aggregate for all years to which the both elections apply than it would have been if both elections had plr-113589-98 been timely made talking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301 c the above extension is also conditioned on i purchaser first making the entity classification election to be classified as an association_taxable_as_a_corporation effective as of date b ii then purchaser and the seller making the sec_338 election and iii then purchaser and seller treating the acquisition sale of target stock as a sec_338 transaction or their applicable returns purchaser must file the entity classification election in accordance with sec_301_7701-3 an entity classification election effective as of date b on from must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions thereto and purchaser and the seller must file the sec_338 election in accordance with sec_1_338_h_10_-1 that is a sec_338 election on form_8023 or form 8023-a must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form see announcement -2 1998_2_irb_38 a copy of this letter should be attached to the election forms in addition target must amend its return for its x taxable_year ie its short_year to file a corporate_income_tax return and attach thereto a copy of the form_8832 purchaser target and seller must file or amend as applicable their x taxable_year returns to report the transaction as a sec_338 transaction and purchaser target and seller must attach to their x taxable_year returns i a copy of form_8023 or form 8023-a ii the information required with form_8023 or form 8023-a and iii a copy of this letter we express no opinion as to whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment or if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized by target and thus by seller on target’s deemed asset sale and liquidation in addition we express no opinion as to the tax consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the elections penalties and interest that would otherwise be applicable if any continue to apply plr-113589-98 this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to purchaser’s company official and seller pursuant to the powers of attorney on file in this office sincerely yours assistant chief_counsel corporate richard todd counsel to the assistant chief_counsel corporate by
